DETAILED ACTION
I.	Claims 23-26 have been added.
II.	Claims 1-26 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
                     Examiner’s Statement of Reasons for Allowance
Claims 1-26 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/20/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claims 19 and 20 give cause for the 35 U.S.C. 101 rejection to be hereby withdrawn.
The amendments to claims 21 and 22 give cause for the objections to said claims to be hereby withdrawn.
As per independent claims 1, 10, 19, and 23, generally, the prior art of record, United States Patent Application Publication No. US 20050200893 A1 to Silverbrook et al. which shows a method of authenticating a print medium before printing; United States Patent Application Publication No. US 20060259983 A1 to Sperry which shows a system and method for controlling reproduction of documents containing sensitive information; United States Patent Application Publication No. US 20070017985 A1 to Lapstun et al. which shows an object identifier protected from tampering; United States Patent No. US 7243842 B1 to Leon et al. which shows computer-based value-bearing item customization security; and United States Patent Application Publication No. US 20140365242 A1 to Neff which shows integration of multiple input data streams to create structured data, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “a processing engine configured to process a media processing instruction received at the media processing device, wherein the media processing instruction includes a field data command and a format data command to cause a component of the media processing device to perform a function; and a data protector configured to: determine whether one of the field data command or the format data command is a data protection command; and when one of the field data command or the format data command is the data protection command, modify the function to provide protection to one of the first data or the format data, wherein at least one of the processing engine and the data protector is implemented via a logic circuit”, claim 10: “processing a media processing instruction received at the media processing device, wherein the media processing instruction includes a one of the field data command or the format data command to cause a component of the media processing device to perform a function; determining whether the one of the field data command or the format data command is a data protection command; when the one of the field data command or the format data command is the data protection command, modifying the function to provide protection to the data”, claim 19, “process, via a processor, a media processing instruction received at the media processing device, wherein the media processing instruction includes a one of the field data command or the format data command and data to cause a component of the media processing device to perform a function; determine, via the processor, whether the one of the field data command or the format data command is a data protection command; when the command is the data protection command, modify, via the processor, the function to provide protection to the data”, and claim 23: “receive a field data command; receive a format data command; determine if one of the field data command or the format data command is a data protection command; and if the one of the field data command or the format data command is a data protection command, then process the field data command and the formatting data command with respect to the data protection command”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431